DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020, 1/13/2021, 2/18/2021 and 4/9/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Response to Amendment
The amendment filed on 4/5/2021 has been entered, claims 17 newly added and thus claims 1-17 are currently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-6, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhok et al US PGPub. 2015/0091175 in view of Song et al. US PGPub. 2016/0240482 and Joo et al. US PGPub. 2020/0071233 both of record. 	Regarding claim 1, Chandhok teaches an interconnect structure (fig. 1b) comprising:  	a dielectric layer (106, fig. 1b) [0030] comprising at least one trench (104, fig. 1b) [0030]; 	a conductive wiring (102, fig. 1b) [0032] filling an inside of the at least one trench (104); and  	a cap layer (116+117, fig. 1b) [0034] on at least one surface of the conductive wiring (102); 	a barrier layer (114+115, fig. 1b) [0035] on an inner wall of the trench (104) and covering a side surface and a lower surface of the conductive wiring (102); and 	wherein the barrier layer (114+115) includes a metal (Ta, Ti, [0035]), a metal alloy, or metal nitride, 	the cap layer (116+117) extends between a sidewall of the at least one trench (104) and a sidewall of the conductive wiring (102); and 	the barrier layer (114+115) extends between the sidewall of the conductive wiring (102) and a sidewall of the cap layer (116+117) such that the barrier layer (114+115) completely separates the cap layer (116+117) from the sidewall of the conductive wiring (102) (Chandhok et al., fig. 1b). 	But Chandhok fails to teach the cap layer (116+117) comprising nanocrystalline graphene, the nanocrystalline graphene comprising nanosized crystals, wherein a density of the nanocrystalline graphene is 1.6 g/cc to 2.1 g/cc. 	However, Song teaches an interconnect structure (fig. 7) comprising: .

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandhok et al US PGPub. 2015/0091175 in view of Song et al. US PGPub. 2016/0240482 and Joo et al. US PGPub. 2020/0071233 both of record as applied to claim 4 above, and further in view of Katou US PGPub. 2007/0082488 of record. 	Regarding claim 7, Chandhok in view of Song and Joo does not teach the interconnect structure of claim 4, wherein the conductive wiring (102) comprises a platinum metal, and the barrier layer (114+115) comprises a metal having a standard oxidation-reduction potential of 0 or less. 	However, Katou teaches an interconnect structure (100, fig. 9) comprising a conductive wiring (110, fig. 1) [0028] comprises a platinum metal [0012], and the barrier layer (170, fig. 1) [0065] comprises a metal (CoWP, CoW, [0065]) having a standard oxidation-reduction potential of 0 or less (Katou, fig. 9, [0065]). 	The CoWP/CoW barrier layer is considered to have a standard oxidation-reduction potential of 0 or less because CoW/CoWP is the same material that of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US PGPub. 2012/0139114 in view of Song et al. US PGPub. 2016/0240482 and Joo et al. US PGPub. 2020/0071233, all of record.
 	 	Regarding claim 17, Zhang teaches an interconnect structure (200, fig. 2C) comprising:  	a dielectric layer (210, fig. 2C) [0013] comprising at least one trench (130, fig.                                        Allowable Subject Matter
Claims 16, 10, 13 and 15 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	an interconnect structure comprising “a cap layer on at least one surface of the conductive wiring, the cap layer comprising nanocrystalline graphene, the nanocrystalline graphene comprising nanosized crystals, wherein a density of the nanocrystalline graphene is 1.6 g/cc to 2.1 g/cc” in combination with an upper surface of the dielectric layer being level with an upper surface of the barrier layer, a lower surface of the cap layer, or both the upper surface of the barrier layer and the lower surface of the cap layer, and “the barrier layer completely separates the cap layer from the sidewall of the conductive wiring” as recited in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892